Citation Nr: 1748188	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to a compensable rating for allergic rhinitis.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was before the Board in October 2015 and December 2016, at which times it was remanded for additional development.  After the issuance of a July 2017 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

The issues of entitlement to service connection for headaches, to include as due to an undiagnosed illness, and entitlement to a compensable rating for allergic rhinitis are remanded to the Agency of Original (AOJ).  


FINDING OF FACT

A current skin disability was not incurred in or due to the Veteran's active duty and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active duty and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a current skin disability was incurred in or due to his active duty, or was caused or aggravated by service-connected disability.


Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

Although the Veteran additionally asserts that a current skin disability has been present since his active duty, such a disability is not a chronic disease listed under 38 C.F.R. § 3.309(a) (2017).  Therefore, service connection is not available for a skin disability on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(d); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's assertions as to a continuity of symptoms will, however, be considered as evidence as to the presence of lay-observable symptoms of a skin disability as part of the analysis for direct and secondary service connection.

The evidence of record establishes current diagnoses of skin disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Additionally, as discussed in the December 2016 remand, the Veteran's service treatment records included July 1996 treatment for folliculitis and a February 1997 follow-up for excision of a nodule on the right arm.  Moreover, according to a March 2001 VA treatment record, the Veteran complained of itching in the anal area, which was diagnosed as tinea cruris.  Accordingly, the salient issue is whether a current skin disability is etiologically related to the Veteran's active duty or a service-connected disability.

Pursuant to his claim, the Veteran was provided VA examinations in April 2013 and November 2015.  The Board previously determined that neither of the etiological opinions resulting from these examinations was adequate for purposes of adjudicating the Veteran's claim.  Specifically, the Board found that they were predicated on an incomplete or inaccurate factual basis and, thus, were not probative.  Consequently, the Board will not consider them herein.

The Board remanded the Veteran's claim in December 2016, in order to obtain a supplemental etiological opinion.  In June 2017, the following opinion was rendered after a review of the evidence of record:

It is this examiner's opinion that the Veteran is a credible witness.  It is also understood by this examiner and the Board that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  Therefore, the Veteran's lay statements are considered in formulating this medical opinion.  At this time, the Veteran asserts that his claimed skin disability, to include as due to an undiagnosed illness.  However, it is LESS LIKELY THAN NOT that any current skin disability had its onset during the Veteran's active duty service, or is otherwise etiologically related to active duty service based on the following reasons:

First, current private sector medical records and [VA treatment] medical notes were silent for current skin disabilities and/or chronicity and continuity of skin disabilities that had its onset during the Veteran's active duty service or are otherwise etiologically related to active duty service.  Specifically, and in review of the 2017/2016 [VA] medical records, there were NO objective dermatologically-based, clinical evidence of a current complaints, diagnosis, treatment, re-injury and/or events related to an active and current skin disability and/or chronicity and continuity of skin disabilities related to active duty service.  Therefore, it is LESS LIKELY THAN NOT that any current skin disability had its onset during the Veteran's active duty service, or is otherwise etiologically related to active duty service.

Second, and with review of the 2014 through 2017 [VA] medical notes and 01 September 2016 administrative note, the past dermatological history of contact dermatitis, folliculitis, localized fungal and/or staphylococcus infection and cellulitis were as least as likely as not acute, self-limited and transient dermatological events because of the lack of chronicity and continuity on subsequent examinations.  Thus, it is LESS LIKELY THAN NOT that any current skin disability had its onset during the Veteran's active duty service, or is otherwise etiologically related to active duty service.

Third, and in accordance with current military medicine literature, contact dermatitis, folliculitis and cellulitis are LESS LIKELY THAN NOT related to and/or due to an unknown illness.  As clearly stated in the 09 January 2017 and 12 November 2015 [Compensation and Pension] examinations, these types of dermatological events have known acute, self-limited and transient etiologies therefore were LESS LIKELY THAN NOT due to an unknown illness.  (Please see Background section for review of 2015 and 2017 C&P examinations)  Thus, it is LESS LIKELY THAN NOT that any current skin disability had its onset during the Veteran's active duty service, or is otherwise etiologically related to active duty service.

Fourth, it is my opinion that the [VA treatment] records, [Compensation and Pension] examinations and private medical records are sufficient for the evaluation of the Veteran's claimed skin disability.  Therefore, and in response to [the Board's remand directives], NO additional examinations are necessary.

[Emphasis in original text]

In sum, the June 2017 VA examination rendered negative etiological opinions as to direct and secondary service connection.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative etiological opinion of record is that of the June 2017 VA examiner, which is negative to the Veteran's claim.  The Board finds the VA examiner's opinion to be highly probative.

To the extent that the Veteran asserts a current skin disability is etiologically related to his active service or a service-connected disability, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology or aggravation of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological or aggravation opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay opinions are accorded no probative value.

While the Board finds to be competent and probative the Veteran's assertions as to the presence of lay-observable symptoms of a skin disability since his active duty, the Board is persuaded by the June 2017 VA examiner's opinion.

Accordingly, service connection for a skin disability is not warranted as the most probative evidence shows it is not related to his military service or a service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, to include as secondary to an undiagnosed illness, is denied.


REMAND

In the December 2016 remand, the Board requested that the AOJ obtain an opinion from a VA examiner as to whether the Veteran's headaches are an aspect of his service-connected allergic rhinitis or a separate and distinct disability.  In June 2017, a VA examiner rendered a conclusory opinion that relied on the Veteran's failing to report headaches during a VA examination assessing his allergic rhinitis.  The Board finds that this opinion is inadequate for purposes of adjudicating the Veteran's claim of entitlement to service connection for headaches and, thus, a remand is required.  

The claim of entitlement to a compensable rating for allergic rhinitis is inextricably intertwined with the claim of entitlement to service connection for headaches.  Consequently, this claim must be remanded for contemporaneous consideration.

Accordingly, these claims are REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.  The examination should be conducted by an examiner other than the June 2017 VA examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should first ascertain whether the Veteran's headaches are either an aspect of his service-connected allergic rhinitis OR are his headaches a separate and distinct disability.  

If the examiner determines that the Veteran's headaches are a separate and distinct disability, the examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability originated during service or is otherwise related to the Veteran's active service.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are caused or aggravated by a service-connected disability.

A complete rationale for all opinions must be provided.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A complete rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

3.  Then, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


